Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:
 JUAN CARLOS GIL,

             Plaintiff,
 v.

 LAVI APARTMENTS, LLC and ADAM
 TRADING GROUP LLC.,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, JUAN CARLOS GIL, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues LAVI APARTMENTS, LLC and

 ADAM TRADING GROUP LLC. (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a

 residence in Miami-Dade County, Florida, and is otherwise sui juris.

        5.         At all times material, Defendant, LAVI APARTMENTS, LLC, owned and
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 13




 operated a place of public accommodation located at 3280 Palm Avenue, Hialeah, Florida 33012

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

         6.       At all times material, Defendant, LAVI APARTMENTS, LLC, was and is a

 Florida Limited Liability Company, organized under the laws of the State of Florida, with its

 principal place of business in Hialeah, Florida.

         7.       At all times material, Defendant, ADAM TRADING GROUP LLC., owned and

 operated a commercial supermarket business at 3296 Palm Avenue, Hialeah, Florida 330121

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida. Defendant, ADAM TRADING

 GROUP LLC., holds itself out of the public as “Bora Bora Market.”

         8.       At all times material, Defendant, ADAM TRADING GROUP LLC., was and is a

 Florida Limited Liability Company, organized under the laws of the State of Florida, with its

 principal place of business in Hialeah, Florida.

         9.       Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                        FACTUAL ALLEGATIONS

         10.      Although over twenty-eight (28) years have passed since the effective date of Title

 III of the ADA, Defendants have yet to make its facilities accessible to individuals with


 1
   This address is located within the place of public accommodation owned and operated by landlord Defendant, LAVI
 APARTMENTS, LLC, located at 3280 Palm Avenue, Hialeah, Florida 33012.
                                                        2
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 13




 disabilities.

         11.     Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendants continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendants’ businesses and

 properties.

         12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

         13.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

 pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

 activities due to his impairment and requires the use of a wheelchair to ambulate.

         14.     Defendant, LAVI APARTMENTS, LLC, owns, operates and oversees the

 Commercial Property, its general parking lot and parking spots.

         15.     The subject Commercial Property is open to the public and is located in Hialeah,

 Miami-Dade County, Florida.

         16.     The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include visits to the Commercial Property and

 businesses located within the Commercial Property on or about July 20, 2021 and encountered

 multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

 Property and businesses located therein. He often visits the Commercial Property and businesses

 located within the Commercial Property in order to avail himself of the goods and services offered

 there because it is approximately ten (10) miles from his residence, and is near other businesses


                                                  3
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 13




 and restaurants he frequents as a patron. He plans to return to the Commercial Property and the

 businesses located within the Commercial Property within two (2) months of the filing of this

 Complaint, specifically on or before October 23, 2021.

         17.   Plaintiff resides nearby in the same County and state as the Commercial Property

 and the businesses located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the businesses located within the Commercial Property for

 the intended purposes because of the proximity to his residence and other businesses that he

 frequents as a patron, and intends to return to the Commercial Property and businesses located

 within the Commercial Property within two (2) months from the filing of this Complaint,

 specifically on or before October 23, 2021.

         18.   The Plaintiff found the Commercial Property, and the businesses located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

         19.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and businesses located within the Commercial Property. The

 barriers to access at the Commercial Property, and the businesses located within the Commercial

 Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

 businesses located within the Commercial Property, and have endangered his safety in violation

 of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

 injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

 situated.


                                                 4
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 13




        20.     Defendants, LAVI APARTMENTS, LLC and ADAM TRADING GROUP LLC.,

 own and/or operate a place of public accommodation as defined by the ADA and the regulations

 implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, LAVI APARTMENTS, LLC

 and ADAM TRADING GROUP LLC., are responsible for complying with the obligations of the

 ADA. The place of public accommodation that Defendants, LAVI APARTMENTS, LLC and

 ADAM TRADING GROUP LLC., own and operate the Commercial Property Business located at

 3280 Palm Avenue, Hialeah, Florida 33012.

        21.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Counts I and II of this Complaint.

 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and businesses located within the Commercial Property, in violation

 of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

 only to avail himself of the goods and services available at the Commercial Property, and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property and businesses located within the Commercial Property are in compliance with the ADA,

 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.

        22.     Defendant, LAVI APARTMENTS, LLC, as landlord and owner of the Commercial

 Property Business, is responsible for all ADA violations listed in Counts I and II.

        23.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing


                                                  5
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 13




 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and businesses within the Commercial Property, not only

 to avail himself of the goods and services available at the Commercial Property and businesses

 located within the Commercial Property, but to assure himself that the Commercial Property, and

 businesses located within the Commercial Property are in compliance with the ADA, so that he

 and others similarly situated will have full and equal enjoyment of the Commercial Property, and

 businesses located within the Commercial Property without fear of discrimination.

        24.     Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and businesses located within the

 Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I – ADA VIOLATIONS
                                   AS TO LAVI APARTMENTS, LLC
        25.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

 26 above as though fully set forth herein.

        26.     Defendant, LAVI APARTMENTS, LLC, has discriminated, and continues to

 discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

 facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

 gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

                                                  6
 Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 13




   visit to the Commercial Property, include but are not limited to, the following:

       A. Parking Lot and Accessible Route

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

       no existing accessible route to help persons with disabilities safely maneuver through the

       parking facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty to travel to main entrance, as the existing curb ramp have a non-

       complaint slope. Violation: Curb ramp does not provide the required slope as per Section 4.7.2

       of the ADAAG and Section 406.1 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                           COUNT II – ADA VIOLATIONS
           AS TO LAVI APARTMENTS, LLC AND ADAM TRADING GROUP LLC.

          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   32 above as though fully set forth herein.

          28.     Defendants, LAVI APARTMENTS, LLC and ADAM TRADING GROUP LLC.,

                                                     7
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 13




  have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

  failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

  violations that Plaintiff encountered during his visit to the Commercial Property, include but are

  not limited to, the following:

      A. Main Entrance

 i.   The Plaintiff had difficulty using the main door without assistance, as the main door has a

      change in level. Violation: Doorway has a vertical change of level at door threshold, violating

      Sections 4.13.8 of the ADAAG and Sections 404.2.4.4 of the 2010 ADA Standards, whose

      resolution is readily achievable.

ii.   The Plaintiff had difficulty using the main door without assistance, as the main door does not

      provide the required maneuvering clearance on the pull side of the door for a forward approach.

      Violation: Maneuvering clearance on the pull side of the door is not has the required depth for

      a forward approach, violating Sections 4.13.6 of the ADAAG and Sections 404.2.4 of the 2010

      ADA Standards, whose resolution is readily achievable.

      B. Public Restrooms

 i.   The Plaintiff could not enter the restroom area without assistance, as the required door clear

      width is not provided. Violation: Doorway opening does not have the required clear width

      violating Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards,

      whose resolution is readily achievable.

ii.   The Plaintiff could not transfer to the toilet without assistance, as the rear wall grab bar and

      sidewall grab bar are missing Violation: The grab bars do not comply with the requirements


                                                   8
  Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 13




        prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and 609 of the

        2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not transfer to the toilet without assistance, as the required clear floor space

        was not provided. Violation: The trash bin is encroaching over the accessible water closet

        clear floor space. Section 4.16.2 of the ADAAG and Sections 604.3.1 of the 2010 ADA

        Standards.

 iv.    The Plaintiff could not use the lavatory without assistance, as does not provide knee clearance.

        Violation: Lavatory does not provide the required knee clearance above the finished floor to

        bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2 of the ADAAG and

        Section 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the lavatory without assistance, as faucets required tight grasping.

        Violation: Lavatory knob-type faucet requires pinching and tight grasping to operate. Section

        4.19.5 of the ADAAG and Section 606.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff had difficulty to use the mirror, as it is mounted too high. Violation: The mirror

        provided in the restroom is in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the toilet tissue dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet tissue dispenser is not mounted in accordance

        with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

        Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering


                                                       9
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 13




      clearance on the pull side of the door is not provided. Violation: The restroom door does not

      provide the required maneuvering clearance violating Section 4.13.6 of the ADAAG and

      Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

ix.   The Plaintiff could not use the restroom without assistance, as the required clear floor space

      was not provided due to the dimensions. Violation: Compliant clear floor space is not provided

      in the restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and Sections 304.3 and

      603.2 of the 2010 ADA Standards.

                                 RELIEF SOUGHT AND THE BASIS

         29.     The discriminatory violations described in Counts I and II are not an exclusive list

  of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

  enjoyment of the Commercial Business and businesses located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         30.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,


                                                   10
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 13




  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          31.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals

  with disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise treated differently

  than other individuals because of the absence of auxiliary aids and services.

          32.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.


                                                     11
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 13




         33.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         34.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         35.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 3280 Palm Avenue,

  Hialeah, Florida 33012, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, JUAN CARLOS GIL, respectfully request that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all


                                                   12
Case 1:21-cv-23156-BB Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 13




  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: September 1, 2021

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       dperaza@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
                                                             BEVERLY VIRUES
                                                             Florida Bar No.: 123713




                                                   13
